Citation Nr: 0725042	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran retired from active service in November 1997 with 
active service from October 1960 to December 1964 and from 
February 1971 to November 1997.  Service records show that he 
was awarded the Purple Heart Medal (with four stars), the 
Combat Action Ribbon, and several other decorations for valor 
including the Navy Cross and  Silver Star Medals.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in which service connection for PTSD 
was denied.

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2007.  A transcript of the hearing has 
been associated with the claims file.


FINDING OF FACT

Medical evidence establishes diagnoses of PTSD and depression 
that are etiologically related to active service.


CONCLUSION OF LAW

PTSD and depression were incurred as the result of active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection for a Psychiatric Disorder

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).
The veteran seeks service connection for a psychiatric 
disorder to include PTSD, bipolar disorder, and major 
depression.  

A statement from a private licensed psychologist, dated in 
March 2004, reflects a diagnosis of PTSD and depression, not 
otherwise specified, related to stressful experiences during 
active service, including combat and wounds received during 
service with 1st and 3rd Force Recon in Vietnam.  A subsequent 
evaluation conducted by the same psychologist, dated in 
November 2004, provided an overview of the veteran's 
treatment and confirmed the diagnosis of PTSD with depressive 
disorder, not otherwise specified.  The psychologist 
specifically noted that the veteran met the criteria for a 
diagnosis of PTSD, and explained that the veteran was highly 
resistant to treatment and therefore required several 
sessions to discuss his symptomatology and stressors with any 
degree of depth or openness.  

In April 2004, the veteran underwent VA examination.  The 
examiner observed symptoms of PTSD and noted that the veteran 
had been exposed to intense combat.  However, the examiner 
concluded that no psychiatric disorder was present.  

To resolve the apparent conflict in medical evidence, further 
VA examination was requested.  The resultant report, dated in 
March 2005, reflects findings of depressive symptoms rather 
than symptoms of PTSD.  The examiner diagnosed depressive 
disorder, not otherwise specified.  

In August 2006, the veteran's treating psychologist submitted 
an additional medical expert statement, including review of 
the previous VA examination reports.  In pertinent part, he 
described the veteran's presentation over 18 months to 
consistently reflect avoidant behavior, isolation and 
withdrawal, hypervigilance, numbness, interpersonal 
detachment from family and friends, increased startle 
response, and diminished sleep.  He described the veteran's 
avoidant behavior as "blaring" and all inclusive-i.e., not 
limited to military funerals as described by the VA examiner 
in March 2005.  The psychologist further observed that, in 
contrast to the March 2005 VA examiner's assessment, the 
veteran did present with intrusive thoughts, but expressed 
that he did not wish to open up about them.  Rather, he 
stated, the veteran was not comfortable in the role of 
client/patient.  Moreover, given the veteran's upbringing and 
military career (he is the oldest of eight siblings, and he 
enlisted in the military and rose to the level of Major 
General), it was not unusual that his cognitive abilities, 
level of function, and manifestation of symptoms would 
present in a somewhat unique disability picture.  In sum, 
while the veteran avoided acknowledging the vulnerability of 
trauma he experienced, the telltale signs and symptoms were 
exhibited.  The psychologist reiterated his diagnosis of 
PTSD, describing it as prolonged, and of depressive disorder, 
not otherwise specified.  Concerning the contribution 
percentage of PTSD versus depression, he opined that it is 
difficult to determine and is more likely than not 
interrelated.

Review of the treatment entries and other documentation 
provided by the veteran's private psychologist fully supports 
the psychologist's statements and opinion.  These records 
show that the veteran was ushered into the psychologist's 
office for treatment by a person concerned for his welfare.  
The veteran went reluctantly, stating he knew what his 
triggers were.  He said "you have to handle it.  No one 
could change that.  You learn to live with it."  He said 
that stressful incidents did occur, but he didn't want to 
open up about them.  The psychologist reported that within 45 
minutes the veteran had expressed all three major cluster 
symptoms of PTSD:  re-experiencing, avoidance, and hyper 
arousal symptoms.  The veteran became emotionally overwhelmed 
at three different times while speaking.  Ultimately he left 
saying he would make an appointment if things got to the 
point where he could no longer compartmentalize them.  Four 
months later, he returned.  The psychologist stated he 
presented with restricted affect and a soft and carefully 
controlled voice.  Symptoms of avoidance, hypervigilance, 
hyper arousal, and intrusive thoughts and images remained 
evident.  Energy and affect reflected weariness and sadness.  
The psychologist observed the veteran managed his PTSD 
symptoms, but with cost. 

The veteran testified in April 2007 that the VA examiners 
interviewed him for a total of 15 minutes the first time, and 
for 30 minutes the second time, as compared to his private 
treating psychologist, who interviewed him monthly over a 
period of 18 months.  The veteran's testimony is highly 
credible.

The November 2006 opinion was clearly conducted with review 
of the previous VA examinations, and the private 
psychologist's opinions were informed by examination and 
treatment of the veteran over a period of 18 months.  The 
physician is a licensed psychologist and his treatment 
entries document the extent of the interviews, the veteran's 
initial difficulty but continued participation in treatment, 
the veteran's statements, and the psychologist's 
observations.  The opinion and findings of the veteran's 
private psychologist, overall, simply carry more probative 
weight than the findings and opinions presented in the April 
2004 and March 2005 VA examination reports.  

The veteran has identified his stressors in statements in 
writing, and in statements to examining physicians, including 
his treating private psychologist.  He stated he was exposed 
to combat when assigned to 1st and 3rd Force Recon in Vietnam, 
and participated in numerous assaults and ambushes.  He 
sustained numerous wounds while on patrols, and lost many 
friends and personnel who reported directly to him to wounds 
or death.  

Service personnel records reflect that the veteran was 
awarded the Purple Heart Medal on five different occasions.  
He was also awarded the Navy Cross and Silver Star Medals, 
the Legion of Merit with combat "V", the Bronze Star Medal 
with combat "V", the Navy Commendation Medal with combat 
"V", and the Combat Action Ribbon.  His discharge documents 
reflect that he served as an infantry officer for 18 years 
and six months.  His Silver Star Medal and Navy Cross Medal 
citations testify to his actions and bravery in combat, under 
intense enemy fire, in hand-to-hand combat during which many 
in his company and battalion were wounded or killed.  
Finally, an addendum to his report of medical examination at 
discharge, dated in July 1997, the examining physician 
diagnosed status post shrapnel injuries sustained in 
Vietnam-for which service connection is established.  

The veteran's stressors are verified.  See 38 U.S.C.A. § 
1154(b).  The probative medical evidence establishes that 
PTSD and depression are the etiological result of stressors 
the veteran experienced during active service.  Thus, the 
Board finds that the criteria for service connection for a 
psychiatric disorder to include PTSD and depression are met 
and service connection is warranted.


ORDER

Service connection for PTSD and depression is granted.





____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


